PER CURIAM.
We affirm the adjudication of delinquency. However, we remand for the trial court to correct the written restitution order to reflect the oral pronouncement that restitution shall start when J.L. becomes employed. Additionally, as the trial court may not impose restitution once a notice of appeal has been filed, that order, as corrected pursuant to this opinion, needs to be re-entered after the conclusion of this appeal. See Rahaim v. State, 21 So.3d 922 (Fla. 2d DCA 2009); L’Heureux v. State, 968 So.2d 628 (Fla. 2d DCA 2007).
Affirmed and remanded with directions.